 kIn the Matter of SULLIVANDRYDOCK AND REPAIR CORP.,andINDUS-TRIAL UNION OF MARINE AND SIiIPBuILDING WORKERS OF AMEIIIcA,LOCAL 13, C. 1. 0.&Case No. 2-R-4610.-DecidedMay 17,1944Mr. J. Reed Smith,of Brooklyn,N. Y., for the Company.WilliamnL. Standard,byMr.Herman Rosenfeld,of New YorkCity, for the Union.Mr. Max M. Goldman,of counsel to the Board.DECISIONAND'DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed-by Industrial Union of Marine and Ship-buildingWorkers of America, Local 13, C. I. 0., herein called, theUnion, alleging that a question affecting commerce had arisen con-cerning the representation of employees of Sullivan Drydock andRepair Corp., Brooklyn, New York, herein called the Company, theNational Labor Relations Board provided for an appropriate hear-ing upon due notice before Jerome I. Macht,,Trial Examiner.Saidhearing was held at New York City, on March 30, 1944. The Com-pany and the Union appeared and participated.All parties wereafforded full opportunity to be heard,,to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded an oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board makes the followingg :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSullivan Drydock and Repair Corp., a New York corporation, isengaged in manufacturing propeller wheels and repairing and con-56 N. L:R B., No 112.582 rSULLIVAN DRYDOCK AND REPAIR CORP.583verting ships for. commercial customers, the United States Navy,Army, and Maritime Commission, at Brooklyn, New York.Most ofthe, propeller wheels manufactured by the, Company are,shipped out-side the-State of New York.The ships repaired or converted by theCompany during the past year were valued. at over $1,000,000, andwere used in foreign commerce and intercoastal waters.During thesameperiod, materials valued inexcess of$500,000 were purchased byand shipped to the Company from points outside the State of NewYork.Almost all of the Company's facilities are devoted to thewar effort.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.TIIEORGANIZATION INVOLVEI)Industrial-Union of Marine and ShipbuildingWorkers ofAmerica,Local 13, affiliated with the Congress.of, Industrial Organizations, isa labor organization admitting to membership employees of theCompany.,III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused- to grant recognition to the Union asthe exclusive bargaining representative of its timekeepers until theUnion has been certified by the Board in an appropriate unit.A statement of a Board 'agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affectin commerce has arisen concerningthe representation of employees of the Company, within the' meaningof Section 9 (c)_and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union has been certified and recognized as the collective bar-gaining representative of certain of the Company's production-andmaintenance employees in a unit excluding timekeepers, among others.zPursuant to consent elections it has also been recognized as the repre-sentative of the Company's watchmen and guards in one unit, and firewatchers in another. It now seeks a unit of timekeepers and, if itshould be selected by a majority of them, it desires to combine themwith the other employees it represents as a single bargaining group.The Company contends that its timekeepers perform managerialfunctions and, consequently, cannot form an, appropriate unit or be'The FieldExaminer reported that the Union submitted 21 authorization cards: thatthere are 23 employees in the appropriate unit; that 11 cards were dated February 1944,and 10 were undated.137 N L. R. B. 13 and 39 N.L. R. B_ 61. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDmerged with other employees,' and also urges that if they are estab-lished as a separate unit, they should not be represented by the labororganization currently representing its production and maintenanceemployees.There is also some disagreement between the Companyand the Union as to the specific composition of the unit.There are approximately 22 timekeepers employed in the Company'stimekeeping department. In charge of the department is the chieftimekeeper.He reports to the treasurer of the Company. 'The treas-urer is in charge of part of the clerical force in the main office, and theaccounting, pay-roll, and timekeeping departments.The president ofthe Company is in charge of the production departments.The timekeepers check the production and maintenance employeesthrough the gates at the beginning and end of the various shifts.through the shops and, with the consultation of the snappers, make arecord of the workers' badge numbers and the work at which they areemployed.The data so collected is used by the Company to makeup the pay rolls for the production and maintenance employees and toallocate labor costs for its various contracts.The timekeepers spendat least two-thirds of their work day in the office performing clericalwork in collating and posting the information they have gathered.They do not direct the, work of the employees whose time they report.The Company's contention that the timekeepers perform managerialfunctions is not supported by the record.While the timekeepers pos-sess or have access to information concerning the earnings of otheremployees and the nature of the work being done by the Company,the record does not disclose that they possess information pertaining-directly to labor relations.Nor are we convinced that the possibilitythat the same labor organization which at present represents certainproduction and maintenance employees may also represent the time-keepers, is enough to preclude the latter from the right to,bargaincollectively.We perceive no conflict between self-organization forthe purposes of collective bargaining and the faithful performance ofduty.Moreover, the remedy for inefficiency, neglect of duty, collusion,or other improper conduct on the part of the timekeepers, or otheremployees, lies in the power of the Company to discipline and dis-charge.We see no reason, therefore, why the same labor organizationmay not, if chosen by the timekeepers, represent them as well as otheremployees of the Company.3The Union, as noted above,- seeks to join the timekeepers with theother employees it represents.We, had occasion in a previous pro-to consider the question of including timekeepers within aSeeMatter of The Ingalls Shipbuilding Corporation,55 N L. R. B. 629, and casesthere cited.4 See footnote2,supra. SULLIVAN DRYDOCK AND REPAIR CORP.585unit of the Company's production and maintenance workers, and wedetermined to-exclude them.The record in this proceeding disclosesthat the timekeepers are primarily engaged in clerical work, consti-tute one of several clerical departments under the charge of one com-pany official, and perform a function in production different from thatof the employees now represented by the Union.We are of the opinionthat the foregoing considerations indicate a diversity of interest be-tween the timekeepers and the other employees whom the Union rep-resents and the appropriateness of a separate unit confined to thetimekeepers.5Consequently, we shall not provide for the merger ofthe two groups in the event the timekeepers designate the Union astheir exclusive bargaining agent.There remains for consideration the specific composition of thetimekeepers' unit.The timekeeping department's supervisory em-ployees consist of the chief timekeeper, the night assistant chief time-keeper, and the day assistant chief timekeeper.The Company, andthe Union agree, and it is clear, that the chief timekeeper and thenight assistant chief timekeeper should be excluded from the unit as.supervisory employees.They are in disagreement, however, con-cerning the day assistant chief timekeeper, the Union-contending thathe should be included, and the Company that he should be excludedas a supervisory employee:The day assistant chief timekeeper aids the chief timekeeper in theexecution of his duties, and, unlike the timekeepers, he computes pieceor "dirty work" pay, withdraws money from the cashier's office on hisown signature, represents the Company in its dealings with Govern-ment agencies, and advises the chief timekeeper of the necessity forassignment of timekeepers at particular locations and indicates themen available for that work. In addition, the day assistant chieftimekeeper acts for the chief timekeeper when he is away.Underthese circumstances, he has the right to discipline, hire, and discharge,and among other things, he runs the office, assigns the men to theirwork, takes up matters of policy with the Company, compiles confi-dential reports, and attends supervisors'- meetings.We are of theopinion that the day assistant chief timekeeper falls within our cus-tomary definition of supervisory employees, and we shall accordinglyexclude him.We find that all the Company's timekeepers, excluding the chieftimekeeper, the night assistant chief timekeeper, the day assistant chieftimekeeper, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitSeeMatterof General Motors Corporation,51 N. L. R B. 1366;Matter of Todd John-son Drydocks,Inc.. 54 N. L.it.B. 1362. 586DECISIONSOF NATIONALLABOR RELATIONS BOARDappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVES'We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediatelyprecedingthe (late of the Direction of Electionherein, subject to the limitations and additions set ,forth in theDirection.- `DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of theNational Labor Relations Act,and pursuant to Article III, Section 9 of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Sullivan Drydockand Repair Corp., Brooklyn, New York, an election by secret ballotshall be conducted as early as possible, but not later than'thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Second Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and I1; of said Rules and Regulations, amongthe employees in'the unit found appropriate in Section IV, above, whowere employed during the pay-roll-period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees iri the armed .forces of the UnitedStates who-present themselves in person at the polls,but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by Industrial,Union of Marine and, Shipbuilding Workers of America, Local 13,affiliated with the Congress of Industrial Organizations, for the pur-po'ses of collective bargaining.CHAIRMAN MILLIs took no part inthe,consideration of the aboveDecision and Direction, of Election.